Title: Monday Septr. 22th.
From: Adams, John Quincy
To: 


       This morning (as my Father has been for some days very ill and the Country air being thought necessary for him) we removed from Paris to Auteuil at Mr. Barclay’s. The flying Globes are still much in Vogue: they have advertised a small one of eight inches diameter, at 6 livres a piece without air and 8 livres with it, but it has been carried so far that several accidents have happened to persons who have attempted to make inflammable air, which is a dangerous operation, so that government have prohibited them.
      